 

EXHIBIT 10.24

 

2000 Restricted Stock Awards

to Certain of the Company’s

General Managers in the United Kingdom

 

Each recipient received 6,000 shares of restricted stock under the attached
documents.

 

Recipients:

 

Robert Ireland

Kevin Warren



--------------------------------------------------------------------------------

 

COCA-COLA ENTERPRISES INC.

 

2000 Restricted Stock Award

 

TO:

 

DATE:    February 7, 2000

 

Coca-Cola Enterprises (the “Company”) has decided to make an award of restricted
stock in 2000 to certain key employees of the Company and its subsidiaries whose
continued service should be rewarded and encouraged. We are pleased to advise
you that you have been awarded 6,000 shares of restricted stock, subject to the
terms and conditions explained below.

 

1.   Restricted Stock Award.    A share of restricted stock is an actual share
of common stock of the Company. The stock certificate for your restricted stock
award is issued in your name but held by the Company under a Stock Power that
you give the Company. Your restricted stock will be transferred to you effective
with the Company’s receipt of a signed copy of the enclosed Stock Power by mail
or fax to:

 

Coca-Cola Enterprises Inc.

Attn: Theresa Byrd, Stock Plan Administrator

P.O. Box 723040

Atlanta, GA 31139-0040

(770) 989-3597

 

2.   Ownership Rights.    As of the date this restrictive stock award is
transferred to you, you will have the rights of ownership with respect to the
shares, except such shares cannot be sold, pledged or transferred until the
restrictions are removed, and it is subject to forfeiture, as described in this
award document.You are entitled to vote shares of restricted stock and to
receive any dividends paid on such shares.

 

3.   Vesting.    In order for restricted shares of stock to vest, the
restrictive legend on the share certificate must be removed. At that time you
will have all the privileges of ownership and the certificates will be delivered
to you. Restrictions will be removed from one-hundred percent (100%) of this
award at the earliest to occur of:

 

  a.   December 14, 2004, five years from the date on which this award is
effective, if you are continuously employed by the Company or and Affiliated
Company until that date, or

 

  b.   Your death or disability.

 

4.   Effects of Termination on Unvested Restricted Stock.    One-hundred percent
(100%) of this award will be forfeited if it is not vested, in accordance with
item 2, before or upon your termination of employment.

 

5.   Definitions.    For purposes of this award of restricted stock:



--------------------------------------------------------------------------------

 

  a.   “Disability” means a determination, by a physician selected by the
Company, that you are unable to perform the material duties of your position or
a position to which the Company reassigns you.

 

  b.   Your employment with the Company will not be considered terminated if you
become immediately employed by The Coca-Cola Company or any company or business
entity in which The Coca-Cola Company or the Company owns, directly or
indirectly, 20% or more of the voting stock or capital and the Company agrees to
such subsequent employment (“Affiliate Company”). Termination from such
subsequent employment, however, shall be deemed termination from the Company,
with the terms of this Agreement applicable thereto, unless you become
immediately reemployed with the Company or another Affiliated Company.

 

6.   Tax Obligations.    The following information, together with the
information provided in Exhibit 1, summarizes the United Kingdom tax
consequences associated with the transfer of restricted stock. As you will wish
to consider these tax rules in conjunction with your own financial situation,
the Company recommends that you consult your financial advisor about tax rules.

 

  a.   The dividends will be taxable income to you in the year they are paid.
The dividends will not be regarded as income from foreign investment and as such
will not be subjected to deduction of income tax under PAYE. The dividends
received will need to be reported on your UK tax return by completing a Foreign
Income page even if you participate in the Company’s Dividend Reinvestment Plan.
Dividends on additional shares purchased through the Dividend Reinvestment Plan
will be reported on a Form 1099-DIV, which will be sent to you from our transfer
agent. If you have any questions regarding the Dividend Reinvestment Plan,
please contact Share Owner Relations at (770) 989-3796

 

  b.   You will have taxable income equal to the value of your shares on the
date such shares fully vest, as described above. Income received as a result of
the vesting of restricted stock is subject to immediate PAYE withholding of
income tax and National Insurance to the extent applicable. Payment to the
Company or the relevant subsidiary of applicable taxes, or satisfactory
arrangements to make such payment, is required immediately after the vesting of
any portion of this award. The Company may retain custody of your shares of
stock until such payments or arrangements are made or may deduct from any
payment of any kind otherwise due you an amount equal to the amount required by
law to be withheld from your income and remitted to the appropriate tax
authorities.

 

  c.   The analysis given above assumes that you are “resident and ordinarily
resident” for UK tax purposes at the date of the award of the restricted stock.
If you are not “ordinarily resident” in the UK, the tax implications of the
award will be different. As already stated, the Company recommends that you
consult your financial advisor about tax rules arising from the award of
restricted stock.

 

7.   Adjustment in the Number of Shares.    In the event there is any change in
the number of shares of common stock of Coca-Cola Enterprises Inc. through stock
dividends, through stock splits through recapitalization or merger, share
exchange, consolidation or otherwise, the Company shall make such adjustment, if
any, that it may deem appropriate in the number of shares of stock subject to
this award.



--------------------------------------------------------------------------------

 

8.   Acceptance of this Award.    Your execution and return of the enclosed
Stock Power indicates your acceptance of this award and the terms and conditions
described in this award document.

 

9.   Governing Law.    This award, and all determination made and actions taken
with respect to this award, shall be governed by the laws of the State of
Georgia, USA, and interpreted in accordance with such laws.

 

EXHIBIT

 

1.   United Kingdom Tax Consequences, Restrictions on Resale of Stock and
Incorporation by Reference, Pertaining to Restricted Stock.